


110 HR 2865 IH: Rabbi Arthur Schneier Congressional

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2865
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2007
			Mrs. Maloney of New
			 York (for herself, Ms.
			 Ros-Lehtinen, and Mr.
			 Lantos) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To award a Congressional Gold Medal to Rabbi Arthur
		  Schneier in recognition of his pioneering role in promoting religious freedom
		  and human rights throughout the world, for close to half a
		  century.
	
	
		1.Short titleThis Act may be cited as the
			 Rabbi Arthur Schneier Congressional
			 Gold Medal Act.
		2.FindingsThe Congress finds as follows:
			(1)Rabbi Arthur Schneier, Spiritual Leader of
			 Park East Synagogue and Founder and President, Appeal of Conscience Foundation,
			 has played a pioneering role in promoting religious freedom and human rights
			 throughout the world, for close to half a century.
			(2)The President of the United States awarded
			 him the Presidential Citizens Medal for his service as an international
			 envoy for four administrations and as a Holocaust survivor,
			 devoting a lifetime to overcoming forces of hatred and
			 intolerance.
			(3)He received the
			 United States Department of State Special Recognition Award from Secretary
			 Colin Powell for … his ecumenical work in favor of mutual understanding,
			 tolerance and peace ….
			(4)In China in 2004,
			 he headed an interfaith Appeal of Conscience Foundation delegation which met
			 with government officials on behalf of religious freedom and strengthened
			 exchanges between religious communities in China and the United States.
			(5)He has regularly
			 led delegations of religious leaders to China since the early 1980s.
			(6)In the Former
			 Soviet Union, Rabbi Schneier was, in 2004, the keynote speaker at the
			 Interreligious Conference on Peace hosted by Patriarch Aleksey II.
			(7)In
			 Armenia in 2002, he held meetings with the Catholics and government leaders to
			 help ease tensions between Armenia and Turkey.
			(8)In Yugoslavia, he
			 convened the Religious Summit on the Former Yugoslavia in Switzerland and the
			 Conflict Resolution Conference in Vienna, mobilizing religious leaders to halt
			 the bloodshed in former Yugoslavia (1992, 1995).
			(9)In
			 the Balkans, Caucasus, and Central Asia, he initiated the Peace and Tolerance
			 Conference in Istanbul, Turkey, in cooperation with the Turkish Government and
			 the Ecumenical Patriarch Bartholomew I (1994).
			(10)In
			 Bosnia-Herzegovina, he met with top government and religious leaders in
			 Sarajevo to promote healing and conciliation between the Serbian Orthodox,
			 Muslim, Catholic, and Jewish communities (1997).
			(11)Rabbi Schneier
			 initiated the interfaith appeal to the United Nations for the worldwide
			 protection of holy sites, which was adopted by the United Nations General
			 Assembly in May 2001 as the resolution for the Protection of Religious
			 Sites.
			(12)In 1980, he
			 initiated the Annual Seminar on Religious Life to educate Foreign Service
			 officers in the religious traditions of the countries of their
			 assignment.
			(13)The Foreign
			 Service Institute honored him in 2001 for 20 years of excellent
			 cooperation in furthering the objective of religious freedom.
			(14)He has been very
			 active in humanitarian missions, such as mobilizing the American religious
			 community in support for the victims of the Armenian and Turkish
			 earthquakes.
			(15)A United States
			 Alternate Representative to the United Nations General Assembly and Chairman of
			 the United States Commission for the Preservation of America’s Heritage Abroad,
			 he was one of 3 American religious leaders appointed by the President of the
			 United States to start the first dialogue on religious freedom with President
			 Jiang Zemin and other top Chinese leaders (1998).
			(16)He was a United
			 States delegate to the Stockholm International Forum for the Prevention of
			 Genocide (2004).
			(17)Born in Vienna,
			 Austria, in 1930, Rabbi Schneier lived under Nazi occupation in Budapest during
			 World War II and arrived in the United States in 1947.
			(18)He holds the
			 Ordination and Doctor of Divinity Degree from Yeshiva University.
			(19)In 2004, Yeshiva
			 University honored him by establishing the Rabbi Arthur Schneier Center for
			 International Affairs.
			3.Congressional Gold
			 Medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of the Congress, of a
			 gold medal of appropriate design to Rabbi Arthur Schneier in recognition of his
			 pioneering role in promoting religious freedom and human rights throughout the
			 world, for close to half a century.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (hereafter in this Act referred
			 to as the Secretary) shall strike a gold medal with suitable
			 emblems, devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 3 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			6.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund, such amounts as may be necessary to pay for
			 the costs of the medal struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 4 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
